Case 2:18-cv-00885-FB-SMG Document 136-1 Filed 09/03/20 Page 1 of 10 PageID #: 1345




                                COURT-AUTHORIZED NOTICE

                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK


         If you worked as a Store Manager, treated as either exempt or non-exempt, or
     a non-exempt Teller, Cashier, Service Associate, Customer Service Representative, or
     Assistant Manager for Pay-O-Matic Check Cashing Corp. and The Pay-O-Matic Corp.
              in New York at any time between February 9, 2012 and July 31, 2019,
                                    please read this notice:


              This is a court-authorized notice. This is not a solicitation from a lawyer.

          •      David Buchanan, Eva Figueroa, and Javon Jones ("Plaintiffs”), former employees
                 of Pay-O-Matic Check Cashing Corp. (together with Pay-O-Matic Corp.,
                 "Defendants"), on their own behalf and on behalf of similarly situated workers,
                 claim that Defendants violated the New York Labor Law ("NYLL") and the Fair
                 Labor Standards Act (“FLSA”) by failing to pay regular and overtime wages due
                 to Defendants’ misclassification of Store Managers as “exempt”, as well as due to
                 time shaving, and for other violations.

          •      While Defendants deny any wrongdoing, deny that they violated the law in any
                 way, and deny that Pay-O-Matic Corp. is an employer, the parties have agreed to
                 settle this lawsuit. As a result, Defendants have agreed to pay a settlement of
                 $1,200,000 to resolve these claims. The Court has not decided who is right and who
                 is wrong.

                 Based on the formula created in the settlement, you are entitled to receive
                 approximately $[     ] per week worked during the period between February 9,
                 2012 and July 31, 2019. [If the Court mandates alternative allocation, separate the
                 per week award for each subclass].

      •   Your legal rights may be affected, and you have a choice to make now:

              YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT

    DO NOTHING            If you do nothing, you will remain part of the case and receive the
                          payment amount identified above. You will give up any rights to
                          separately sue the Defendants about the same legal claims in this lawsuit.

    EXCLUDE               By excluding yourself, you give up any right to receive a payment from
    YOURSELF              this settlement. You will however, keep any rights to sue the
                          Defendants about the same legal claims in this lawsuit.



                                                   1
Case 2:18-cv-00885-FB-SMG Document 136-1 Filed 09/03/20 Page 2 of 10 PageID #: 1346




    OBJECT                   Write to the Court about why you do not like the settlement.

    GO TO A                  Ask to speak in Court about the fairness of the settlement.
    HEARING

          •         These rights and options — and the deadlines to exercise them — are explained in
                    this notice.

          •         The Court in charge of this case still has to decide whether to approve the parties'
                    settlement agreement. Payments will be made if the Court approves the settlement
                    and after any appeals are resolved. Please be patient.

                                        BASIC INFORMATION

    1.        Why did I get this notice?

   You are getting this notice because the Defendants' records show that you worked for Pay-O-Matic
   Check Cashing Corp. in New York as either a Store Manager, Teller, Cashier, Service Associate,
   Customer Service Representative, or Assistant Manager at some time between February 9, 2012
   and July 31, 2019.

   A class action lawsuit has been brought against the Defendants claiming that they violated
   provisions of the New York State Labor Law, as well as the Fair Labor Standards Act. The lawsuit
   is known as Buchanan v. Pay-O-Matic Check Cashing Corp., et al., Case No.: 18-cv-00885.

   This notice is being sent to you because you have a right to know about a proposed settlement
   reached in this lawsuit, and about all of your options in connection with this proposed settlement,
   before the Court decides to finally approve the settlement. If the Court approves the settlement,
   and after any appeals are resolved, payments will be mailed to Class Members who do not exclude
   themselves from the settlement.

    2.        What is this lawsuit about?

   In this lawsuit, Plaintiffs alleged that Defendants violated the New York Labor Law and Fair Labor
   Standards Act by failing to pay Store Managers regular and overtime hours due to misclassifying
   them as “exempt”, as well as failing to pay Tellers, Cashiers, Service Associates, Customer Service
   Representatives, and Assistant Managers the proper minimum wages and overtime due to time
   shaving, and for statutory penalties. The Defendants deny all of these allegations and maintain
   they have fully complied with the law at all times.

    3.        Why is this a class action?

   In class actions, one or more people called Class Representatives sue on behalf of people who have
   the same or similar claims. Here, David Buchanan, Eva Figueroa, and Javon Jones are the Class
   Representatives. The people with the same or similar claims are called Class Members. In class
   actions, one court resolves the issues for all Class Members, except for those who decide to exclude
   themselves from the Class, as explained in paragraph 12 below.
                                                       2
Case 2:18-cv-00885-FB-SMG Document 136-1 Filed 09/03/20 Page 3 of 10 PageID #: 1347




    4.      Why is there a settlement?

   The Court did not decide in favor of the Plaintiffs or the Defendants. Both sides believe they would
   have prevailed at trial, but there was no trial. Instead, after extensive and vigorously contested
   negotiations, both sides agreed to settle the case. That way, the parties avoid the cost of a trial, and
   the people affected will get compensation. The Class Representatives and the attorneys think the
   settlement is best for all Class Members.

                                   WHO IS IN THE SETTLEMENT

    5.      How do I know if I am part of the settlement?

   Unless you elect to exclude yourself, you are automatically covered by this settlement if you
   worked as a Store Manager, Teller, Cashier, Service Associate, Customer Service Representative,
   or Assistant Manager for Defendants at any time between February 9, 2012 and July 31, 2019. The
   Defendants' records reflect that you are such an individual.

    6.      I am still not sure if I am included.

   If you are not sure whether you are included, you can contact Class Counsel, Lee Litigation Group,
   PLLC, at (212) 465-1180 or visit their offices located at 148 West 24th Street, New York, New
   York 10011.

    7.      What does the settlement agreement and addendum provide?

   Defendants have agreed to create a total settlement fund of $1,200,000267,750. Originally, the
   parties had agreed to a settlement of $1,200,000 to cover a class of 3,200 individuals. Because the
   number of class members exceeded 3,200, Defendants agreed to increase the settlement fund by
   $57,750, from $1.2 Million to $1,257,750. An additional $10,000 was also added to the settlement
   fund pursuant to the Addendum entered into with Intervenor Carmen Luyando (defined and
   described below).

   The fund shall be used to make settlement payments to Class Members who do not exclude
   themselves, three service payments – one to each of the three Plaintiffs and to the Intervenor – in
   recognition of the services they provided to the members of the Class, Class Counsel's attorneys'
   fees and costs, and the cost of administering the settlement, and attorneys’ fees to Intervenor’s
   Counsel.

   For all employees covered by the settlement (refer to the full list of job positions in paragraph 5
   above), the amount to be paid to each Class Member is based on the number of weeks worked by
   each Class Member during the period from February 9, 2012 to July 31, 2019 . [revise if Court
   mandates alternative allocation amongst subclasses].

   The settlement agreement further provides that, in exchange for receiving a settlement payment,
   the Plaintiffs and the Class Members who do not exclude themselves agree to dismiss this lawsuit
                                                      3
Case 2:18-cv-00885-FB-SMG Document 136-1 Filed 09/03/20 Page 4 of 10 PageID #: 1348




   and release all wage and hour claims against Defendants under New York Labor Law. With
   respect to claims under federal law, you are releasing all of your wage and hour claims against
   Defendants that could have been asserted, for the period February 9, 2015 to July 31, 2019 by
   depositing your settlement check.

   8.     Intervenor Luyando

   More than a year after this case had commenced, Carmen Luyando (“Intervenor”) filed a motion
   to intervene, which was granted in part by the Court by Order dated May 24, 2019. Thereafter,
   and following the Court’s determination on Plaintiff’s motion for conditional collective
   certification,continuing discussions which began during a class mediation prior to Intervenor
   joining the case, Plaintiffs and Defendants reached an agreement to resolve the litigation on a class
   basisengage in class-wide mediation in an attempt to reach a class settlement of the litigation.
   Intervenor was invited to participate in the mediation but declined.

   Following the parties’ submission of the Settlement Agreement for preliminary approval, on May
   15, 2020 the Court Ordered Plaintiffs’ Counsel to produce all discovery received from Defendants
   to Intervenor’s Counsel, and Ordered Defendants’ counsel to provide discovery with respect to
   Intervenor Luyando to Intervenor’s Counsel. The Court set a date by which Intervenor could file
   its objections to the preliminary approval of the class settlement and for further briefing on the
   preliminary approval motion following the contemplated objection.

   After having reviewed and considered all the supporting discovery materials, including the
   discovery materials provided to them by Plaintiffs’ Counsel and Defendants’ Counsel pursuant to
   the Court’s Order, on July 16, 2020 the Plaintiffs, Defendants and Intervenor entered into an
   Addendum to Settlement Agreement and Release (“Addendum”). In the Addendum, the
   Intervenor explained that she no longer wishes to intervene, that she wishes to be treated like other
   class members under the Settlement Agreement, and that she and her attorneys at The Ottinger
   Firm (“Intervenor Counsel”) wish to join in the Settlement Agreement and believe that the class
   settlement is fair and reasonable in all aspects.

   The Addendum provides for Defendants to increase the originally contemplated settlement fund
   of $1.2 Million by $100,000, allocated as follows: $80,000 as legal fees, costs and expenses, to
   Intervenor’s Counsel, $10,000 as a Service Award to the Intervenor and $10,000 for further
   distribution to Class Members.

   9.     Class Counsel Legal Fees and Costs

   Class Counsel will apply for legal fees up to $400,000, plus costs estimated currently to be
   $____3,538.00. Such amount was contemplated to be 1/3 of the original $1.2 million total
   settlement fund, which has since been increased to $1,257,750. The increase was due to the extra
   $10,000 contemplated by the Addendum and a provision in the Settlement Agreement that required
   a proportionate increase if the class size were to be above 3,200 individuals. Currently, it is
   contemplated that the class size is 3,354, which resulted in a $____375 per person increase. Class
   counsel did not proportionately increase its fees caused by the increase in the total settlement fund,
   and will only be applying for 1/3 of the original $1.2 million settlement fund, plus costs incurred.
                                                     4
Case 2:18-cv-00885-FB-SMG Document 136-1 Filed 09/03/20 Page 5 of 10 PageID #: 1349




   Class counsel has agreed to calculate its 1/3 fees based on the $1.2 million settlement fund, net of
   fees and costs incurred by the settlement fund.

   You may obtain a copy of the Settlement Agreement and the Addendum by contacting the
   Administrator.



                       THE SETTLEMENT BENEFITS - WHAT YOU GET

    10.8.   How much will my payment be?

         Based on the formula in the settlement agreement, you are entitled to receive
    approximately $_____ per week worked, less applicable tax withholdings. [revise if Court
                              mandates alternative allocation]

                                   HOW YOU GET A PAYMENT

    11.9.   How can I get my settlement payment?

   You do not need to do anything to receive your settlement payment at this time. After the Court
   grants final approval of the settlement, you will be mailed a settlement payment. If you choose to
   exclude yourself (as explained in paragraph 12 below), you will not receive any settlement
   payment.

    12.0.   When will I get my settlement payment?

   The Court will hold a fairness hearing on [INSERT DATE] at [INSERT TIME] to decide whether
   to approve the settlement. Once the settlement agreement has been approved, upon the final
   adjudication of any appeals, and once the settlement has been fully funded by Pay-O-Matic, the
   payment will be mailed by the administrator.

    13.1.   What am I giving up by staying in the class?

   Unless you exclude yourself (as explained in paragraph 12 below), you will remain a Class
   Member. That means that you cannot sue, continue to sue, or be a party in any other lawsuit against
   the Defendants for any alleged wage and hour claims through the date the Court grants Final
   Approval of the settlement agreement. It also means that all of the Court's orders will apply to you
   and legally bind you.

   EXCLUDING YOURSELF FROM THE SETTLEMENT

   If you want to keep the right to sue or continue to sue the Defendants on your own about the legal
   issues in this case, then you must exclude yourself from class. The process of excluding yourself
   is also sometimes referred to as "opting out" of the class.

    14.2.   How do I opt out of the settlement?
                                                    5
Case 2:18-cv-00885-FB-SMG Document 136-1 Filed 09/03/20 Page 6 of 10 PageID #: 1350




   To exclude yourself from the settlement, you must send a letter by First Class U.S. mail stating, "I
   opt out of the Pay-O-Matic wage and hour settlement." You must also include your name, address,
   telephone number, and your signature. Your exclusion request must be received no later than
   [INSERT DATE 60 DAYS FROM DATE OF MAILING, or “BAR DATE”] and must be mailed
   to:



                                Pay-O-Matic Settlement Administrator
                                      c/o Rust Consulting, Inc.
                                            P.O. Box 54
                                    Minneapolis, MN 55440-0054

   If you ask to be excluded from the settlement, you will not receive a settlement payment, and you
   cannot object to the settlement. You will not be legally bound by anything that happens in this
   lawsuit. You may also be able to individually sue (or continue to sue) the Defendants in the future.

   By failing to opt-out of this lawsuit, you will automatically be part of the class settlement
   for the New York State law claims. By endorsing and depositing a settlement check, you
   will automatically be part of the collective class settlement for the federal law claims.
                             THE LAWYERS REPRESENTING YOU

    15.3.   Do I have a lawyer in this case?

   The Court has decided that the lawyers at the law firm of Lee Litigation Group, PLLC are qualified
   to represent you and all of the other Class Members. These lawyers have been designated as "Class
   Counsel" in this lawsuit.

    16.4.   How will Class Counsel be paid?

   Class Counsel will ask the Court to approve payment of up to $400,000 (1/3 31.56% of the total
   $1,200267,000 750 settlement fund established by the Defendants) for their attorneys' fees. The
   fees would pay Class Counsel for investigating the facts, litigating the case, and negotiating the
   settlement. Class Counsel will also ask the Court to approve reimbursement for their out of pocket
   costs up to $15,000. In addition, Class Counsel will ask the Court to approve payments to Class
   Representatives David Buchanan, Eva Figueroa, and Javon Jones of an amount that will not exceed
   $40,000 in total for their service to the Class, as well as a payment to Intervenor Carmen Luyando
   in the amount of $10,000 for her service to the Class. Also, tThe Court will be asked to allow
   payment from the settlement fund of up to $75,000 to the Settlement Administrator to cover the
   costs of administering the settlement. The Court may award less than these requested amounts to
   Class Counsel, and/or to the Class Representatives, the Administrator and/or the Intervenor and
   Intervenor’s Counsel.




                                                    6
Case 2:18-cv-00885-FB-SMG Document 136-1 Filed 09/03/20 Page 7 of 10 PageID #: 1351




                               OBJECTING TO THE SETTLEMENT

   You can tell the Court that you do not agree with the settlement or some part of it.

    17.5.   How do I tell the Court that I object to the settlement?

   If you do not opt out, you can object to the settlement agreement if you do not like any part of it.
   You can give reasons why you think the Court should not approve it. The Court will consider your
   views. To object, you must send a letter via U.S. Mail stating that you object to the settlement
   agreement in Buchanan v. Pay-O-Matic Check Cashing Corp., et al. and stating the reasons why
   you object. Be sure to include your name, address, telephone number, and signature. Any
   objections must be received by [INSERT DATE 60 DAYS FROM DATE OF MAILING, or “BAR
   DATE”], and mailed to:

                                 Pay-O-Matic Settlement Administrator
                                      c/o Rust Consulting, Inc.
                                            P.O. Box 54
                                    Minneapolis, MN 55440-0054

    18.6.   What is the difference between objecting to the settlement and excluding myself
            from it?

   Objecting is simply telling the Court that you do not like something about the settlement. You can
   object only if you do not exclude yourself from the class. Excluding yourself is telling the Court
   that you do not want to be part of the class. If you exclude yourself, you have no basis to object
   because the case no longer affects you.

                               THE COURT'S FAIRNESS HEARING

   The Court will hold a fairness hearing to decide whether to approve the settlement. You may
   attend, but you do not have to. If you remain in the class and wish to bring anything to the Court's
   attention about the settlement, you should provide it in writing to the Claims Administrator
   according to paragraph 15 above, who will provide your letter to the Court before the fairness
   hearing.

    19.7.   When and where will the Court decide whether to approve the settlement
            agreement?

   The Court will hold a fairness hearing at ____________ on ______________________ at the
   United States District Court for the Eastern District of New York, located at 225 Cadman Plaza
   East, Brooklyn, New York 11207, in Courtroom ___ before United States District Judge Frederic
   Block. [Insert dial-in information if telephonic]

   At the fairness hearing, the Court will consider whether the settlement is fair, reasonable, and
   adequate. If there are any objections, the Court will consider them. After the hearing, the Court
   will decide whether to approve the settlement. We do not know how long the Court's decision will
   take.
                                                   7
Case 2:18-cv-00885-FB-SMG Document 136-1 Filed 09/03/20 Page 8 of 10 PageID #: 1352




    20.18. Do I have to come to the fairness hearing?

   No, even if you filed an objection. Class Counsel will represent you at the hearing. Of course, you
   are welcome to attend (at your own expense) if you so desire. The Court will consider any
   objections received in a timely manner, even if the individual who sent in the objection does not
   appear at the fairness hearing. You may also pay your own lawyer to attend the fairness hearing,
   but it is not necessary.

    21.19. May I speak at the fairness hearing?

   You may ask the Court for permission to speak at the fairness hearing. To do so, you must send a
   letter stating, "Notice of Intention to Appear in Buchanan v. Pay-O-Matic Check Cashing Corp.,
   et al." Be sure to include your name, address, telephone number, and signature. Your Notice of
   Intention to Appear must be postmarked no later than [INSERT DATE 60 DAYS FROM DATE
   OF MAILING], and mailed to:

                                 Pay-O-Matic Settlement Administrator
                                      c/o Rust Consulting, Inc.
                                            P.O. Box 54
                                    Minneapolis, MN 55440-0054

   Again, you cannot speak at the hearing if you exclude yourself from the settlement agreement.

                                GETTING MORE INFORMATION


    22.0. What if I have questions about the settlement?

   You can obtain more information about the settlement or obtain a copy of all settlement documents,
   including the Ssettlement Aagreement and the Addendum, by contacting the Administrator. If you
   have questions, Class Counsel can be reached at the address and/or telephone number below.

   Lee Litigation Group, PLLC
   C.K. Lee, Esq.
   148 West 24th Street, 8th Floor
   New York, New York 10011
   Telephone: (212) 465-1180


   Dated: ________________________, 2020




                                                   8
Case 2:18-cv-00885-FB-SMG Document 136-1 Filed 09/03/20 Page 9 of 10 PageID #: 1353




   BUCHANAN V. PAY-O-MATIC CHECK CASHING CORP., ET AL. Case No.: 18-cv-00885
                      UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NEW YORK


                           CLASS MEMBER ADDRESS UPDATE FORM


   To [Name]:
   We need to be sure we can contact you. If your address is different than the address to which the Notice
   of Proposed Settlement of Class and Collective Action Lawsuit and Fairness Hearing (“Notice”) was mailed
   or is expected to change prior to the mailing of the settlement payment as described in the Notice, please
   complete this form and send it to the Claims Administrator at the address at the bottom of this form.


                              CLAIMANT INFORMATION
   __________________________________________________________________________
   (First, Middle, Last Name)
   __________________________________________________________________________
   (Street Address)
   __________________________________________________________________________
   (City) (State) (Zip Code)
   _____________________________              ________________________________
   (Telephone Number)                        (Social Security Number or TIN number)


        ALTERNATE CONTACT INFORMATION OF A FAMILY MEMBER OR FRIEND
                      (IN CASE WE CANNOT REACH YOU):

   NAME: _______________________________________ RELATIONSHIP: ________________

   ADDRESS: ___________________________________________

   CITY: _______________________________________________

   STATE: _____________________________ ZIP: ___________



                                  Pay-O-Matic Settlement Administrator
                                        c/o Rust Consulting, Inc.
                                              P.O. Box 54
                                      Minneapolis, MN 55440-0054


                                                       9
Case 2:18-cv-00885-FB-SMG Document 136-1 Filed 09/03/20 Page 10 of 10 PageID #: 1354




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK


    DAVID BUCHANAN, EVA FIGUEROA,
    and JAVON JONES,
    on behalf of themselves and
    others similarly situated,

                               Plaintiffs,

                                                       Case No. 18-cv-00885

                          -against-


    PAY-O-MATIC CHECK CASHING CORP.
    and THE PAY-O-MATIC CORP.,

                               Defendants.




                                             OPT OUT FORM
            I DO NOT WANT TO JOIN THE LAWSUIT pending in the United States District

   Court for the Eastern District of New York, Case No. 18-cv-00885, that asserts claims under the

   New York Labor Law.



   Date: _____________                           __________________________
                                                       Signature

                                                         __________________________
                                                         Print Name


   4837-8933-9068, v. 1




                                                  10
